Jackson, Chief Justice.
The defendant was indicted for keeping a gaming house on two counts, one for keeping such a house, the other for renting rooms for the purpose of gaming.
He was found guilty, and on the denial of a new trial by the court excepted.
*3411. The demurrer was properly overruled. The description of the house, its locality, except that it be in the county, need not be set forth in the indictment; and it is sufficient in other respects to set the offense out so plainly that the charge may be easily understood by the jury. Code, §§4628, 16 Ga., 467; 25 Ib., 474; 33 Ind., 304; 2 Brev., 487; 33 New Hamp., 212.
2. A general verdict will suffice, and the count on which it is returned need not be indicated, especially if the punishment is the same for each offense. 58 Ga., 577; 46 Ib., 208: 5 Wheaton, 184; 1 Blackf., 33.
3. The evidence fully supports the verdict.
Judgment affirmed.